7J/-/5"
                                ELECTRONIC RECORD




COA #      02-14-00386-CR                        OFFENSE:        49.04


           Miguel Ramirez v. The State of
STYLE:     Texas                                 COUNTY:         Denton

COA DISPOSITION:       AFFIRM                    TRIAL COURT:    County Criminal Court No. 2


DATE: 04/30/2015                  Publish: NO    TC CASE #:      CR-2013-01449-B




                         IN THE COURT OF CRIMINAL APPEALS


          Miguel Ramirez v. The State of
STYLE:    Texas                                       CCA#:               l+/m/5^
         AP/>£LLAVT\<=>               Petition        CCA Disposition:.

FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

         R&Fc/lirV                                    JUDGE:

DATE:       /D/MlX'Oir                                SIGNED:                         PC:

JUDGE:         f?M UmAjL4^~                           PUBLISH:                        DNP:




                                                                                       MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                            ELECTRONIC RECORD